Citation Nr: 1736482	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript is associated with the Veteran's claims file.  

The original claim for knee disability was made in 1976 and denied in a 1976 rating decision by the RO.  The Veteran did not file at timely appeal to that decision.  However, a November 2015 Board decision granted reopening of that 1976 claim based on the Veteran's submission of new and material evidence.  That Board decision also remanded the claim to the RO for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a further remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

In the Veteran's 1976 service treatment records (STRs), the doctor noted a diagnosis of his right knee as chondromalacia patella with moderate effusion.  The Veteran made a claim for knee disability in 1976 upon his release from the Army.  In a December 1976 rating decision, the RO denied the claim saying that the Veteran's knee disability was a "constitutional or developmental abnormality," as such it was not eligible as a basis for compensation.  This opinion appeared to be based on a note in the Veteran's medical history in his STRs which stated that he had knee problems going back over 10 years.  The Veteran has denied that he entered service with pre-existing knee problems and his entrance examination shows normal knees.  

Post-service, the Veteran stated that he was undergoing chiropractic treatment for several years for a back problem, which was confirmed by letter from the chiropractic office, and that during these treatments the Veteran discussed his ongoing knee pain.  These records are not part of the claims file.  It must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

In a November 2009 VA examination, the examiner diagnosed the Veteran with chondromalacia patella, the same diagnosis shown in the Veteran's STRs.  

In a May 2012 analysis of imaging taken of the Veteran's right knee, the doctor diagnosed mild degenerative joint disease in both knees, attributing it to the Veteran's age, but also noted there was effusion in the right knee, also mentioned in the Veteran's STRs.  

Pursuant to the November 2015 Board remand, a VA medical opinion was obtained in December 2015 in which the examiner stated that there was "no medical documentation that a right knee condition existed prior to service. The entrance history and exam were both silent for any right knee problems."  The opinion then went on to explain that although chondromalacia patella problems were present in the STRs, there is no further documentation of a chronic or recurrent right knee problem in over 30 years until the 2009 VA examination, so the knee disability is less likely than not related to service.  

Given the discrepancy between the December 2015 opinion and the 1976 rating decision regarding whether or not the Veteran's knee disability pre-existed service, a more detailed rationale is now required to reconcile this determination as well as to provide a clearer rationale as to why no nexus is present between the same diagnosed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the office of Clearwater Spine and Rehabilitation where the Veteran received chiropractic care from 1994 to 2002 according to the letter received from a chiropractor at that office.  

2.  Once the chiropractic records are obtained (or determined to be unavailable), a new VA medical opinion should be requested, regardless of whether the RO was successful in obtaining the chiropractic records.  The opinion should address the following:

(a)  In light of the December 2015 VA opinion determination that there is no medical documentation to show that the Veteran's right knee disability pre-existed service, please provide an analysis of the 1976 determination by the RO that the Veteran's knee disability is a "constitutional or developmental abnormality."

(b)  Please provide a detailed rationale, beyond passage of time, of how the same ailments, with specific reference to chondromalacia patella and effusion of the right knee, can be diagnosed during service and then many years later, yet not be related.  

(c)  The examiner should then provide an opinion as to whether it is as least as likely as not (i.e. a 50 percent probability) whether each diagnosed condition of the Veteran's right knee is related to his time in service.  

The examiner should provide a detailed rationale as to why any diagnosed conditions are or are not likely related to service.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  After all development has been completed, the RO/AMC should readjudicate the issue.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




